Citation Nr: 1143562	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-37 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective February 27, 2007.

The Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with waivers of RO jurisdiction of such evidence in September 2009 and September 2010.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

In September 2010, the Veteran testified at a Board hearing before the undersigned at the RO; a transcript of that hearing is of record.  Thereafter, in January 2011, the Veteran submitted a statement which included a change of his mailing address.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is warranted.

As an initial matter, the Board notes that the Veteran last had a VA examination in August 2007 to evaluate his service-connected PTSD.  During his September 2010 hearing, the Veteran testified that his PTSD had gotten significantly worse since that time, to include daily panic attacks, weight loss, isolation, social impairment, increased anger and sleep impairment, and poor hygiene.  Further, VA treatment notes dated from 2008 to 2010 detailed the assignment of significantly lower Global Assessment of Functioning (GAF) scores (a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness) as well as an August 2010 opinion from a VA psychiatrist that the Veteran was permanently and totally disabled because of his PTSD. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected PTSD.

The claims file reflects that the Veteran has received medical treatment from the Community-Based Outpatient Clinic (CBOC) in St. Augustine, Florida, and VA Medical Centers (VAMC) in Jacksonville as well as Gainesville, Florida; however, the claims file only contains VA treatment records dated up to September 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, during his September 2010 hearing, the Veteran reported that he was currently unemployed and that his service-connected disabilities affected his ability to be employed.  Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

Here, the Veteran's service-connected disabilities are currently rated as follows: bilateral lateral rectus resection with history of left eyebrow scar (rated as 30 percent disabling); PTSD (rated as 30 percent disabling); low back syndrome (rated as 20 percent disabling); and scars of the left eyebrow area (rated as zero percent disabling).  The combined rating is 60 percent, effective February 27, 2007.  He submitted a July 2006 statement from his former employer that noted that prior back injuries would not allow him to successfully perform as a realtor.  The Veteran's VA psychiatrist also opined that the Veteran was unable to obtain gainful employment because of his service-connected PTSD in an August 2010 treatment note of record.  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's service-connected disabilities (bilateral lateral rectus muscles, left eyebrow scars, low back syndrome, and PTSD disabilities) from the Gainesville and Jacksonville VAMCs for the period from February 2007 to the present and from the St. Augustine CBOC for the period from September 2010 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, schedule the Veteran for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present, to include dementia.  If the examiner cannot separate the Veteran's service-connected PTSD symptoms from any other diagnosed psychiatric disability, he or she should state so.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In doing so, the examiner should specifically address the Veteran's statements asserting increased PTSD symptomatology as well as the findings of the VA psychiatrist in the August 2010 treatment note.

In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should assign a GAF score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, the July 2006 statement from the Veteran's former employer, and the findings of the VA psychiatrist in the August 2010 treatment note.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2008 SOC.  Consideration should also be given as to whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


